                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT GREENEVILLE


 UNITED STATES OF AMERICA                                    )
                                                             )
                                                             )
 v.                                                          )       No. 2:20-CR-65
                                                             )
 EMORY JACKSON                                               )

                                                    ORDER

         The continuing COVID-19 pandemic has required everyone to respond in many unique ways

 during these challenging times. The Court and its related agencies are no exception. As a precaution, the

 Court had previously postponed jury trials, but now it is necessary to resume this essential function because

 of time-sensitive matters. However, the Court wants to provide the steps and procedures taken to protect

 the health and well-being of counsel, the defendant, jurors, court staff, and the public during the trial.

                 Anyone entering the courtroom will be required to wear a face mask. This includes court
                  staff, jurors, counsel, and the public. The jurors will be notified of this requirement in a
                  letter prior to the start of trial. The Courtroom Security Officers will enforce this
                  requirement. The courthouse will provide face masks to those who do not have one.

                 Counsel will be required to wear a mask unless questioning a juror during voir dire or a
                  witness or during argument. The Court will allow the Defendant to decide whether or not
                  he will wear a mask.

                 The Court will seat two (2) alternate jurors for a total of fourteen (14) jurors. No
                  backstrikes will be allowed.

                 Jurors will be summoned for orientation on March 22, 2021. Jurors for this case will report
                  at 8:30 a.m. on March 23, 2021, and jury selection will begin promptly at 9:00 a.m.

                 Upon arrival at the James H. Quillen United States Courthouse, prospective jurors will be
                  provided with a mask and asked the following questions: (a) Have you been directly
                  exposed to COVID-19 in the last two weeks? and (b) Are you or any member of your
                  household currently feeling ill with symptoms of fever, cough, shortness of breath,
                  congestion, or respiratory problems, or have you or any member of your household
                  experienced these symptoms within the past two weeks? If any prospective juror answers
                  “yes” to either question, the juror will be automatically excused and his or her service
                  deferred to a later time. Prospective jurors will be provided a temperature screening at the
                  door. If a juror has a temperature of 100.4 degrees or greater the juror will be automatically
                  excused.



                                                        1

Case 2:20-cr-00065-JRG-CRW Document 70 Filed 03/04/21 Page 1 of 3 PageID #: 248
             The jurors will be seated in a manner to enforce social distancing. Due to the greater
              number of jurors and the need for six feet of space between each juror, the jury will likely
              take up the jury box, and the rear part of the courtroom on that side. Jurors must wear a
              mask at all times while in the courthouse, including in the courtroom, unless instructed
              otherwise by the Court. Jurors who prefer to wear a mask brought from home will be
              permitted to do so as long as the mask is free of controversial images or text. Only two
              jurors shall use an elevator at a time, and public access to an elevator will be briefly
              restricted when it is being used for jury transport. Gloves, hand sanitizer, and disinfectant
              wipes will be available for juror use.

             During the trial, jurors will enter and exit the courtroom through the door leading into the
              secure hallway behind the courtroom and be escorted to the jury assembly room during all
              breaks in the trial. During all breaks, jurors must continue to wear masks and practice social
              distancing. Only one juror at a time will be permitted in any restroom.

             Jurors will be provided with disposable writing materials, including a notepad, which will
              be stored by the Court in a secure place overnight. Jurors will be permitted to take their
              notepads with them during deliberations. All writing materials and notepads will be
              destroyed after a verdict. The Court’s evidence presentation system will be used for all
              evidence presentation.

             Counsel will remain six feet apart from each other. The government will not use the table
              closest to the jurors. The government will use the table typically reserved for the defense,
              and the defense shall use the table that faces the jurors directly. Plexiglass is installed
              between the two tables. Counsel should address the court and argue to the jury from the
              counsel tables or podium. Counsel shall not touch or lean on the podium. The podium
              will be cleaned after attorney use.

             Witnesses may take off their masks only when on the stand. There will be plexiglass
              between the witness and the Judge, and the witness and the court staff. The space shall be
              sanitized after each witness.

             Spectators and the public will be required to sit six feet apart at designated spots on the
              benches. Once the courtroom is at maximum capacity with social distancing measures, no
              more spectators will be allowed.

             The courtroom and jury rooms will be deep cleaned and sanitized at the end of each court
              day.

             To ensure social distancing procedures, jury deliberations will take place in the jury
              assembly room.

             The Court requests that the use of sidebars be minimized as much as possible. If there is
              an objection, the Court asks that counsel make the objection and the Court will take up that
              objection during the next break. If, however, a sidebar is necessary, the Court prefers the
              sidebar to occur without a jury.


       So ordered.


                                                   2

Case 2:20-cr-00065-JRG-CRW Document 70 Filed 03/04/21 Page 2 of 3 PageID #: 249
       ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                       3

Case 2:20-cr-00065-JRG-CRW Document 70 Filed 03/04/21 Page 3 of 3 PageID #: 250
